Citation Nr: 9907014	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to December 
1996, with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO, in pertinent part, denied entitlement 
to service connection for hypertension.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the file discloses the veteran failed to report 
for a travel board hearing using newly acquired "video 
conferencing" technology authorized by Congress which 
enables the veteran to attend the hearing at the RO, while 
the Board Member remains in the Central Office in Washington, 
D.C.  This hearing was scheduled for January 19, 1999.

Since the record lacks any statement that the video 
conference hearing was in lieu of the veteran's right to a 
conventional "in-person" travel Board hearing, the case 
must be returned to the RO to provide the veteran a hearing 
at the RO before a Member of the Board.

To ensure full compliance with due process requirements, the 
Board is deferring adjudication of the issue of entitlement 
to service connection for hypertension pending a remand of 
the case to the RO for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
RO before a Member of the Board.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The veteran need take no 
action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


